DETAILED ACTION
In response to communication filed on 13 November 202, this is the first Office Action of the merits. Claims 1-18 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because abstract must be as concise as the disclosure permits, preferably not exceeding 150 words in length. The abstract submitted for the current application exceeds 150 words and therefore the abstract is objected. 
Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Step 1:
Claims 1-6 are recited as being directed to a “method”. Claims 7-12 are recited as being directed to a “system” and claims 13-18 are recited as being directed to a “computer readable medium”. Thus claims 1-18 have been identified to be directed towards the appropriate statutory category. Below is further analysis related to step 2.

claim 1, 
Step 2A: Prong One: 
Claim 1 recites limitations:
generating a plurality of search results in response to the search query; 
calculating a set of result values, wherein each result value of the set of result values is associated with a respective search result of the plurality of search results; 
calculating a query value associated with the search query based on the set of result values; 
identifying a threshold value based on the query value; 
determining whether each result value of the set of result values is less than the threshold value; 
in response to determining that a first result value of the set of result values is less than the threshold value, demoting a first search result of the plurality of search results, wherein the first result value is associated with the first search result; and
These claim limitations appear to be reciting a “Mental Process” including evaluation and judgement which may be performed in a human mind. 
	A human being can mentally apply evaluation to generate search results based on the search query. A human mind can evaluate to calculate result values for each individual search result. A human mind can also apply evaluation to calculate query value based on result values. A person can also apply judgement to determine threshold value based on the query value. A human mind can also apply evaluation to determine if result value is less than the determined threshold value and based on that determination, demote specific search results. 
Step 2A: Prong Two:
Claim 1 further recites limitations:
	receiving a search query for a video content item;

Claim 1 further recites limitations:
	causing at least a portion of the plurality of search results to be presented based on the demotion.
These claim limitations as a whole have been identified as insignificant extra-solution activity specifically a post solution activity. Per MPEP 2106.05(g) “An example of post-solution activity is an element that is not integrated into the claim as a whole, e.g., a printer that is used to output a report of fraudulent transactions, which is recited in a claim to a computer programmed to analyze and manipulate information about credit card transactions in order to detect whether the transactions were fraudulent” and “Whether the limitation amounts to necessary data gathering and outputting, (i.e., all uses of the recited judicial exception require such data gathering or data output)”. Similarly the claim limitations as a whole above appear to be reciting the process of outputting the generated information and does not appear to integrate the abstract idea into a practical application.
Step 2B:
Claim 1 further recites limitations:
	receiving a search query for a video content item;
These claim limitations as a whole have been identified as insignificant extra-solution activity. Per MPEP 2106.05(g) “An example of pre-solution activity is a step of gathering data for use in a claimed process, e.g., a step of obtaining information about credit card transactions, e.g., using the Internet to gather data” as conventional computer technology. Similarly, the claim limitations identified above appear to be receiving data. As a result, these claim limitations as a whole do not appear to amount to significantly more than the abstract idea itself.  
Claim 1 further recites limitations:
	causing at least a portion of the plurality of search results to be presented based on the demotion.
These claim limitations as a whole have been identified as insignificant extra-solution activity specifically a post solution activity. Per MPEP 2106.05(g) “An example of post-solution activity is an element that is not integrated into the claim as a whole, e.g., a printer that is used to output a report of fraudulent transactions, which is recited in a claim to a computer programmed to analyze and manipulate information about credit card transactions in order to detect whether the transactions were fraudulent” and “Whether the limitation amounts to necessary data gathering and outputting, (i.e., all uses of the recited judicial exception require such data gathering or data output)”. Similarly the claim limitations as a whole above appear to be reciting an output of presenting the generated data and appear to be conventional computer functionality. Also, MPEP 2106.05(d)(II) has identified “Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93” as conventional computer technology. Similarly, the claim limitations identified above appear to be presenting the generated data. As a result, these claim limitations as a whole do not appear to amount to significantly more than the abstract idea itself.
Claims 7 and 13 incorporate substantively all the limitations of claim 1 in a system and computer-readable medium form and are rejected under the same rationale.

Regarding claims 2-6,
Step 2A-2B:
Claim 2 further recites limitations:
collecting feature information for each search result of the plurality of search results; 
calculating a plurality of feature values for each search result of the plurality of search results based on the feature information; and 
calculating each result value of the set of result values based on the plurality of feature values of the associated search result.
Claim 3 further recites limitations:
wherein calculating the query value comprises calculating an average of the set of result values.
Claim 4 further recites limitations:
adjusting at least one result value of the set of result values prior to calculating the average.
Claim 5 further recites limitations:
wherein identifying the threshold value comprises identifying the threshold value based on a function that maps a range of query values to corresponding threshold values.
Claim 6 further recites limitations:
adjusting the function based on historical search traffic.
These claim limitations appear to be reciting a “Mental Process” including evaluation which may be performed in a human mind. 
A human being mentally apply evaluation to collect feature information from search results to determine feature values and based on the feature values determine result values. A 
There are no additional claim limitations that integrate into a practical application or amount to significantly more than the abstract idea. 
Claims 8-12 and 14-18 incorporate substantively all the limitations of claims 2-6 respectively in a method and computer-readable medium form and are rejected under the same rationale.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 7-8 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Benitez et al. (US 9,213,745 B1, hereinafter “Benitez”) in view of Andrianakou et al. (US 2016/0306801 A1, hereinafter “Andrianakou”).

Regarding claim 1, Benitez teaches
A method for demoting search results, the method comprising: (see Benitez, [col2 lines29-37] “the method further comprises… demoting the one or more authoritative result candidates within a list of at least a portion of the plurality of search results”). 
receiving a search query for a video content item; (see Benitez, [col7 lines47-49] “the search query can be a query for a particular video content item, such as a movie”). 
generating a plurality of search results in response to the search query; (see Benitez, [col7 lines55-61] “In response to receiving the search query, process 100 can obtain search results and content information associated with the obtained search results at 120. The search results can correspond to any suitable content, such as… video content (e.g., movies, video clips, etc.)”). 
calculating a set of result values, wherein each result value of the set of result values is associated with a respective search result of the plurality of search results; (see Benitez, [col12 lines16-27] “In response to the multiple authoritative result candidates meeting this criterion, an entity score can be assigned to each of the authoritative result candidates based on other criterion relating to entities and/or entity types” – entity score has been interpreted as result value). 
calculating a query value associated with the search query based on the set of result values; (see Benitez, [col7 lines6-9] “analyze the one or more entity types associated with the content in multiple search results to determine the likely intent of the search query”; [col8 lines57-62] “an intent score can be generated based on the one or more criterion and, in response to the intent score exceeding an intent threshold, a particular action associated with an authoritative result candidate or any other search result can be performed (e.g., promoting the one or more authoritative result candidates within the list of search results”; [col6 lines58-61] “based on the determined intent of the search query, one or more search results (e.g., not necessarily authoritative result candidates) can be demoted in the list of search results” – intent score has been interpreted as query value).  
identifying a threshold value based on the query value; (see Benitez, [col8 lines57-59] “an intent score can be generated based on the one or more criterion and, in response to the intent score exceeding an intent threshold”). 
each result value of the set of result values (see Benitez, [col12 lines16-27] “In response to the multiple authoritative result candidates meeting this criterion, an entity score can be assigned to each of the authoritative result candidates based on other criterion relating to entities and/or entity types” – entity score has been interpreted as result value). 
a first result value of the set of result values… (see Benitez, [col12 lines16-27] “In response to the multiple authoritative result candidates meeting this criterion, an entity score can be assigned to each of the authoritative result candidates based on other criterion relating to entities and/or entity types” – entity score has been interpreted as result value) demoting a first search result of the plurality of search results, (see Benitez, [col13 lines37-39] “Search results can then be promoted, demoted, and/or inhibited from being promoted or presented based on an entity score”) wherein the first result value is associated with the first search result; and (see Benitez, [col12 lines16-27] “In response to the multiple authoritative result candidates meeting this criterion, an entity score can be assigned to each of the authoritative result candidates based on other criterion relating to entities and/or entity types” – entity score has been interpreted as result value).
causing at least a portion of the plurality of search results to be presented based on the demotion (see Benitez, [col13 lines37-39] “Search results can then be promoted, demoted, and/or inhibited from being promoted or presented based on an entity score”; [col13 lines14-17] “the video content server can inhibit the one or more movie results that each correspond to a movie content item from being displayed within the list of search results”).
Benitez does not explicitly teach determining whether each result value of the set of result values is less than the threshold value; in response to determining that a first result value of the set of result values is less than the threshold value, demoting a first search result of the plurality of search results.
However, Andrianakou discloses adjusting the search results based on scores and also teaches
determining whether affinity scores is less than the threshold value; (see Andrianakou, [0017] “each of these native application search results, the affinity score is used to adjust the search score of the search result and form an adjusted set of search results by adjusting the order of the search results”; [0049] “adjusts the search results based on the affinity scores… if an affinity score does not meet a second threshold that is less than the first threshold, the affinity scores may result in a demotion proportional to the amount by which the affinity score is less than the second threshold” – affinity score that used to adjust search score of the search result is interpreted as result value). 
in response to determining that affinity score is less than the threshold value, then the search results are demoted (see Andrianakou, [0017] “each of these native application search results, the affinity score is used to adjust the search score of the search result and form an adjusted set of search results by adjusting the order of the search results”; [0049] “adjusts the search results based on the affinity scores… if an affinity score does not meet a second threshold that is less than the first threshold, the affinity scores may result in a demotion proportional to the amount by which the affinity score is less than the second threshold”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of demoting search results based on comparing scores to a threshold, as being disclosed and taught by Andrianakou in the system taught by Benitez to yield the predictable results of efficiently processing queries based on affinity scores (see Andrianakou, [0006] “A search system, by receiving and processing the reporting data separate from the query, can index and model a user's affinity for particular applications and readily and efficiently process queries at query time to take into account the user's affinity for particular native applications”).
Claims 7 and 13 incorporate substantively all the limitations of claim 1 in a system (see Benitez, [col3 lines2-3] “The system comprises a hardware processor that”) and computer-readable medium form (see Benitez, [col3 lines37-40] “a non-transitory computer-readable 

Regarding claim 2, the proposed combination of Benitez and Andrianakou teaches
further comprising: collecting feature information for each search result of the plurality of search results; (see Benitez, [col7 lines55-61] “In response to receiving the search query, process 100 can obtain search results and content information associated with the obtained search results at 120. The search results can correspond to any suitable content, such as… video content (e.g., movies, video clips, etc.)” – content information is interpreted as feature information)
calculating a plurality of feature values for each search result of the plurality of search results based on the feature information; and (see Benitez, [col7 lines42-43] “for analyzing entity types and other content information”; [col9 lines28-30] “indicate to the video content server that the determination is based on the entities, entity types, and other information associated with the top ten video search results”). 
calculating each result value of the set of result values based on (see Benitez, [col12 lines16-27] “In response to the multiple authoritative result candidates meeting this criterion, an entity score can be assigned to each of the authoritative result candidates based on other criterion relating to entities and/or entity types” – entity score has been interpreted as result value) the plurality of feature values of the associated search result (see Benitez, [col9 lines15-30] “the video content server can determine whether a video content item within a particular number of search results… can determine whether the one or more entity types ( e.g., a MOVIE entity type, a MOVIE_DIRECTOR entity type, etc.) are included in the compiled list”)... indicate to the video content server that the determination is based on the entities, entity types, and other information associated with the top ten video search results”). 
 Claims 8 and 14 incorporate substantively all the limitations of claim 2 in a method and computer-readable medium form and are rejected under the same rationale.

Claims 3-5, 9-11 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Benitez and Andrianakou in view of Long et al. (US 2016/0246791 A1, hereinafter “Long”). 

Regarding claim 3, the proposed combination of Benitez and Andrianakou teaches
wherein calculating the query value comprises… (see Benitez, [col7 lines6-9] “analyze the one or more entity types associated with the content in multiple search results to determine the likely intent of the search query”; [col8 lines57-62] “an intent score can be generated based on the one or more criterion and, in response to the intent score exceeding an intent threshold, a particular action associated with an authoritative result candidate or any other search result can be performed (e.g., promoting the one or more authoritative result candidates within the list of search results”; [col6 lines58-61] “based on the determined intent of the search query, one or more search results (e.g., not necessarily authoritative result candidates) can be demoted in the list of search results” – intent score has been interpreted as query value) of the set of result values (see Benitez, [col12 lines16-27] “In response to the multiple authoritative result candidates meeting this criterion, an entity score can be assigned to each of the authoritative result candidates based on other criterion relating to entities and/or entity types” – entity score has been interpreted as result value).
The proposed combination of Benitez and Andrianakou does not explicitly teach calculating an average of the set of result values.
However, Long discloses aggregating search result scores and teaches
calculating an average of search results (see Long, [0109] “can calculate an aggregate relevance score for safe results (e.g., an average of the relevance scores for a subset and/or all 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of calculating average of results, mapping thresholds along with adjusting thresholds as being disclosed and taught by Long in the system taught by the proposed combination of Benitez and Andrianakou to yield the predictable results of effectively determining safe content to be displayed (see Long, [0029] “queries that children are likely to search for and are likely to produce safe content, queries that children are likely to search for and are likely to produce mature content, queries that children are unlikely to search for and/or should not search for, neutral queries (e.g., those that are broad) and may produce mature content, and/ or queries likely to produce particular types of mature content”).
Claims 9 and 15 incorporate substantively all the limitations of claim 3 in a method and computer-readable medium form and are rejected under the same rationale.

Regarding claim 4, the proposed combination of Benitez, Andrianakou and Long teaches
further comprising adjusting at least one result value of the set of result values (see Andrianakou, [0017] “each of these native application search results, the affinity score is used to adjust the search score of the search result and form an adjusted set of search results by adjusting the order of the search results) prior to (see Long, [0095] “prior to calculation of a proportion of search results and/or analysis of a distribution of search results”) calculating the average (see Long, [0109] “can calculate an aggregate relevance score for safe results (e.g., an average of the relevance scores for a subset and/or all search results indicated as being safe for presentation, a weighted average, a minimum score, a maximum score, and/or any other suitable type of aggregate score)”). The motivation for the proposed combination is maintained. 
Claims 10 and 16 incorporate substantively all the limitations of claim 4 in a method and computer-readable medium form and are rejected under the same rationale.

Regarding claim 5, the proposed combination of Benitez, Andrianakou and Long teaches
wherein identifying the threshold value comprises identifying the threshold value (see Benitez, [col8 lines57-59] “an intent score can be generated based on the one or more criterion and, in response to the intent score exceeding an intent threshold”) based on a function that maps a range of query values to corresponding threshold values (see Long, [0067] “can select the search results based on the relative safety score and/or the classification of the search query… the safety score indicates that the proportion of search results associated with the query that are associated with mature content is below a predetermined threshold (e.g., less than 50%, less than40%, and/or any other suitable proportion)”); [0068] “if the safety score indicates that the proportion of search results associated with the query that are associated with mature content ratings or class of mature content ratings is within a particular range (e.g., between 50 and 90%, between 40 and 80%, and/or any other suitable range)”). The motivation for the proposed combination is maintained. 

Regarding claim 11, the proposed combination of Benitez and Andrianakou teaches
wherein the hardware processor is further configured to (see Benitez, [col3 lines2-3] “The system comprises a hardware processor that”) identify the threshold value (see Benitez, [col8 lines57-59] “an intent score can be generated based on the one or more criterion and, in response to the intent score exceeding an intent threshold”).
The proposed combination of Benitez and Andrianakou does not explicitly teach identify the threshold value based on a function the maps a range of query values to corresponding threshold values. 

thresholds are based on a function that maps a range of query values to corresponding threshold values (see Long, [0067] “can select the search results based on the relative safety score and/or the classification of the search query… the safety score indicates that the proportion of search results associated with the query that are associated with mature content is below a predetermined threshold ( e.g., less than 50%, less than40%, and/or any other suitable proportion)”); [0068] “if the safety score indicates that the proportion of search results associated with the query that are associated with mature content ratings or class of mature content ratings is within a particular range (e.g., between 50 and 90%, between 40 and 80%, and/or any other suitable range)”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of calculating average of results, mapping thresholds along with adjusting thresholds as being disclosed and taught by Long in the system taught by the proposed combination of Benitez and Andrianakou to yield the predictable results of effectively determining safe content to be displayed (see Long, [0029] “queries that children are likely to search for and are likely to produce safe content, queries that children are likely to search for and are likely to produce mature content, queries that children are unlikely to search for and/or should not search for, neutral queries (e.g., those that are broad) and may produce mature content, and/ or queries likely to produce particular types of mature content”).
Claim 17 incorporates substantively all the limitations of claim 11 in a computer-readable medium form and is rejected under the same rationale

Claims 6, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Benitez, Andrianakou and Long in view of Denise (US 7,797,635 B1, hereinafter “Denise”).

claim 6, the proposed combination of Benitez, Andrianakou and Long teaches
further comprising adjusting the function (see Long, [0066] “adjust one or more parameters of the classifiers of the safety score server (e.g., threshold values, weights, ranges of safety scores, etc.)”).
The proposed combination of Benitez, Andrianakou and Long does not explicitly teach adjusting the function based on historical search traffic.
However, Denise discloses updating search results based on user’s browsing activities and teaches
adjust threshold based on historical search traffic (see Denise, [col36 lines40-43] “the search system 500 may adjust a relevancy rating threshold or may have multiple, different thresholds based on browsing history information”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of adjusting thresholds based on historical information as being disclosed and taught by Denise in the system taught by the proposed combination of Benitez, Andrianakou and Long to yield the predictable results of providing enhanced user experience (see Denise, [col3 lines10-13] “may provide an enhanced user experience by making search results review more efficient and allowing the user to review additional search results”).
Claims 12 and 18 incorporate substantively all the limitations of claim 6 in a method and computer-readable medium form and are rejected under the same rationale.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAISHALI SHAH whose telephone number is (571)272-8532. The examiner can normally be reached Monday - Friday (7:30 AM to 4:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TAMARA KYLE can be reached on (571)272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VAISHALI SHAH/Primary Examiner, Art Unit 2156